Filed Pursuant to Rule 424(b)(3) Registration Number 333-159315 PROSPECTUS SUPPLEMENT NO. 3 to Prospectus dated November 1, 2010 (Registration No.333-159315) UNIVEST TECH, INC. 1,274,900Shares of Common Stock Par Value $0.001 Per Share This Prospectus Supplement No. 3 supplements our Prospectus dated November 1, 2010. This Prospectus Supplement includes the attached Quarterly Report on Form l0-Q for the period ended April 30, 2011 of Univest Tech,Inc., as filed by us with the Securities and Exchange Commission. This prospectus supplement should be read in conjunction with the prospectus, as supplemented to date, and this prospectus supplement is qualified by reference to the prospectus, as supplemented to date, except to the extent that the information provided by this prospectus supplement supercedes the information contained in the prospectus, as supplemented to date. This Prospectus Supplement is not complete without, and may not be delivered or utilized except in conjunction with, the prospectus dated November 1, 2010, with respect to the securities described above, including any amendments or supplements thereto. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HASAPPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OFTHIS PROSPECTUS SUPPLEMENT. ANYREPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement is June 20, 2011 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedApril 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-54171 UNIVEST TECH, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 26-1381565 (State or other jurisdiction (IRS Employer File Number) of incorporation) 11805 E. Fair Ave Greenwood Village, Colorado (Address of principal executive offices) (zip code) (970) 405-3105 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ ]No [X] As of April 30, 2011, registrant had outstanding 23,044,500shares of the registrant's common stock. FORM 10-Q UNIVEST TECH, INC. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended April 30, 2011 Balance Sheet(Unaudited) 5 Statements of Operations (Unaudited) 6 Statements of Cash Flows (Unaudited) 8 Statements of Shareholders' Equity 9 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis and Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Item 4T. Controls and Procedures 17 PART IIOTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 - 2 - PART I FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to UNIVEST TECH, INC. ITEM 1. FINANCIAL STATEMENTS UNIVEST TECH, INC. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended April 30, 2011 - 3 - Univest Tech, Inc. Financial Statements TABLE OF CONTENTS Page FINANCIAL STATEMENTS Balance sheets 5 Statements of operations 6 Statements of cash flows 8 Statements of shareholders' equity
